FARMER, Judge.
We reverse the trial court’s refusal to continue an evidentiary hearing on a rule 3.850 motion at the defendant’s request to obtain counsel. See Williams v. State, 472 So.2d *1202738 (Fla.1985). On remand, if the court should find that defendant is indigent and unable to obtain private counsel, the trial court shall exercise its discretion under Williams as to the appointment of counsel. We remind the trial judge that, an evidentia-ry hearing having previously been required on this particular, pending rule 3.850 motion, see Goines v. State, 632 So.2d 292 (Fla. 4th DCA 1994), three of the four Williams criteria for the appointment of counsel have already been satisfied.
REVERSED.
GUNTHER, C.J., and WARNER, J., concur.